OPINION — AG — (1) FIDELITY NATIONAL BANK AND TRUST COMPANY COULD NOT ENTER INTO A LAWFUL CONTRACT TO PURCHASE BONDS ISSUED BY THE BOARD OF REGENTS OF THE OKLAHOMA COLLEGE OF LIBERAL ARTS (2) THE FIDELITY NATIONAL BANK AND TRUST COMPANY COULD NOT ENTER INTO A LAWFUL CONTACT TO SERVE AS PAYING AGENT IN CONNECTION WITH OKLAHOMA COLLEGE OF LIBERAL ARTS BONDS AND RECEIVE FEES FOR SUCH SERVICES. (3) FIDELITY NATIONAL BANK AND TRUST COMPANY COULD NOT ENTER INTO A LAWFUL CONTRACT TO SERVE AS PAYING AGENT IN CONNECTION WITH OKLAHOMA COLLEGE OF LIBERAL ARTS BONDS AND RECEIVE FEES FOR SUCH SERVICES. CITE: ARTICLE X, SECTION 11, 21 O.S. 1961 353 [21-353], 15 O.S. 1961 211 [15-211], 21 O.S. 1961 344 [21-344], 21 O.S. 1961 355 [21-355], 74 O.S. 1961 863 [74-863], 74 O.S. 1961 4-29 [74-4-29] (JAMES FUSON)